 Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 1 of 15 Page ID
                                   #:2697




Summary Judgment Ex. 1k
      Hoose Declaration - Exhibit 12




                                                                        CFPB-JN-0109386
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 2 of 15 Page ID
                                  #:2698
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 3 of 15 Page ID
                                  #:2699
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 4 of 15 Page ID
                                  #:2700
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 5 of 15 Page ID
                                  #:2701
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 6 of 15 Page ID
                                  #:2702
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 7 of 15 Page ID
                                  #:2703
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 8 of 15 Page ID
                                  #:2704
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 9 of 15 Page ID
                                  #:2705
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 10 of 15 Page ID
                                   #:2706
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 11 of 15 Page ID
                                   #:2707
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 12 of 15 Page ID
                                   #:2708
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 13 of 15 Page ID
                                   #:2709
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 14 of 15 Page ID
                                   #:2710
Case 8:20-cv-00043-SB-ADS Document 190-12 Filed 05/14/21 Page 15 of 15 Page ID
                                   #:2711
